EXAMINER’S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to amendments filed on 07/28/2022 and an interview with Applicant’s Representative on 08/02/2022.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in the interview with Applicant’s Representative Mr. Brian J. Brewer Reg. No. 77,782 on 08/02/2022.

The application has been amended as follows: 
In the claims
1. (Currently Amended) A system comprising: 
a signal origination device operable to communicate a first signal when in a presence of a second signal, the first signal within a first frequency range and the second signal within a second frequency range; 
a switch connected to the signal origination device; 
an antenna connected to the switch, the antenna operable to transmit the first signal; and an electronic device operable to wirelessly communicate with a remote device via a fourth signal, the electronic device: 
being at least one of a cell phone, a medical device, a rear-view mirror, a garage door controller, and an integrated toll module, 
connected to the switch, 
operable between: 
an activated state where the electronic device is operable to at least one of: 
wirelessly receive the fourth signal from a remote device, and transmit [[the fourth]] a fifth signal to the remote device, and 
a de-activated state, and 
operable to send a third signal to the switch, the third signal corresponding to the electronic device being in the activated state; 
wherein, the switch is operable to open in response to receiving the third signal, preventing communication between the signal origination device and the antenna and reducing the potential for the first signal transmitted by the antenna to interfere with the wireless communication between the electronic device and the remote device. 

2. (Currently amended) The system of claim 1, wherein the electronic device, when in the activated state, is operable to transmit the [[fourth]] fifth signal within a fourth frequency range, the fourth frequency range overlapping, at least in part, with the first frequency range.
3. (Previously Presented)
4. (Currently amended) The system of claim 1, wherein the electronic device, when in the activated state, is operable to transmit the [[fourth]] fifth signal within a fourth frequency range, the fourth frequency range overlapping, at least in part, with the second frequency range.
5. (Previously Presented)
6. (Original)
7. (Currently amended) The system of claim 1, wherein the activated state corresponds to the electronic device being in a state for transmitting the [[fourth]] fifth signal.
8. (Previously Presented)
9. (Currently Amended) A device comprising: 
a passive radio frequency identification tag operable to communicate a first signal in the presence of a second signal; 
an antenna communicatively connected to the passive radio frequency identification tag and operable to transmit the first signal; and 
a switch communicatively disposed between the passive radio frequency identification tag and the antenna, the switch operable to: 
receive a third signal from an electronic device, the electronic device being at least one of a cell phone, a medical device, a rear-view mirror, a garage door controller, and an integrated toll module, the third signal corresponding to an activated state of the electronic device where the electronic device is operable to wirelessly communicate a fourth signal with a remote device, and 
[[based on the received]] in response to receiving the third signal, the  switch opens and disable communication between the passive radio frequency identification tag and the antenna, preventing the first signal from interfering with the wireless communication between the electronic device and the remote device.
10. (Original)
11. (Cancelled)
12-14 (Previously Presented)
15-20 (Cancelled)

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
It would NOT have been obvious for one of ordinary skilled in the art at the time of invention to modify the combination of Colby-Hulvey-Lindsay, and reduce to practice the claimed subject matter; therefore, it is Examiner’s opinion that claims 1-10 and 12-14 shall be allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER S KHAN whose telephone number is (571)270-5146. The examiner can normally be reached 9:00 am to 6:00 pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A. Zimmerman can be reached on 571-272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMER S KHAN/Primary Examiner, Art Unit 2683